TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00024-CV


                       Stephens Carpet Binding and Custom Rugs and
                               Mark A. Stephens, Appellants

                                               v.

                                Joseph K. Percifull, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
       NO. 2016CVA0237, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Stephens Carpet Binding and Custom Rugs and Mark A. Stephens

have filed an agreed motion to dismiss this appeal. We grant appellants’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellants’ Motion

Filed: July 11, 2018